Citation Nr: 1712816	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in active service.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is causally related to his in-service acoustic trauma.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral tinnitus is causally related to his in-service acoustic trauma. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.      38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for bilateral tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for bilateral hearing loss and bilateral tinnitus constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 
 
II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015) the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Service connection for sensorineural hearing loss and tinnitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

To establish service connection, the Veteran is not obliged to show that his hearing loss and tinnitus were present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352   (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss

The Veteran asserts that he experienced hearing loss while in service and that it became noticeable worse in 1997, soon after leaving service.  (Veteran Correspondence, Received April 19, 2010).  He believes the cause of his hearing loss is related to his job in service as an F-16 Avionics Systems Journeyman, a flight technician position which exposed him to high levels of noise over a period of four years.  

Following separation from service, the Veteran stated that he worked in quiet office environments.  (BVA Hearing Transcript, January 2017).  While employed at Siemens Hearing Instruments, occupational hearing screenings were afforded to employees each year.  The Veteran stated that his results were always indicative of a high frequency loss.  (Veteran Correspondence, Received April 19, 2010).

A review of the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) listed was an F-16 Avionic Systems Journeyman for four years.  

The Veteran's service treatment records (STRs) indicate that he experienced hearing loss during service.  While he stated that he was not experiencing hearing loss during his December 1990 entrance examination, his February 1995 separation examination notes mild mid frequency hearing loss from 1990-1992 from flight line work.  During the same examination, the Veteran indicated that he was currently experiencing hearing loss.  The Veteran's use of double protection earplugs in both ears was noted in various audiogram examinations throughout his STRs, as was the fact that these foam earplugs were not always made available to him despite his requests for near earplugs.  (Service Treatment Records, Received March 24, 2014).

The Veteran was seen by a private physician, Dr. R. R., in February 2010, where he was diagnosed with hearing loss.  During his examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
25
25
35
45
55
LEFT
30
30
40
50
55

Dr. R. R. stated that this type of disability could be present for years before becoming symptomatic and that the Veteran's hearing loss disability "could have as likely as not been caused or aggravated by the Veteran's active duty service time."




In July 2010, the Veteran was afforded a VA examination.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
30
LEFT
40
45
50
50
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.

The VA audiologist diagnosed the Veteran with bilateral hearing loss and opined that the Veteran's hearing loss was not consistent with noise induced type hearing loss that was caused by acoustic trauma.  The audiologist stated that the Veteran had trouble understanding speech but did not address whether or not the Veteran's hearing loss was related to his acoustic trauma incurred while working as an Avionic Systems Journeyman during military service.

Additionally, the Veteran's spouse reported that upon giving birth to triplets in May 2000, she noticed that the Veteran was experiencing hearing loss.  She stated that although her sons' cribs were in the room directly next to their bedroom, the babies' cries, nor the high-pitched sounds from their heart monitor alarms, would wake the Veteran while he was sleeping.  Further, she noted that she and her sons had to repeat themselves often for the Veteran to hear them, and that he played the television at a high volume or stood directly in front of it to hear a program.  (Buddy Statement, Received February 24, 2011).  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.   Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's spouse is competent to report that she witnessed the Veteran to have decreased hearing around the time that their sons were born.  Moreover, the Board finds the lay statements of record to be credible. 

The Veteran testified during his January 2017 hearing that while working as an F-16 Avionics Systems Journeyman during service, the environment was noisy, as the F-16's that he worked with were typically always running.  He described hot pit activity, where the pilots would fly their jets in to refuel, and that he would converse with the pilots while the jet engines were still running.  The Veteran noted that in many cases, hearing protection wasn't provided.  Although there was one set of ear muffs, he was required to wear double hearing protection, and that the foam inserts to be worn with the ear muffs were not readily available.  He stated that even when he wore double ear protection, his ears would hurt when he came home from work each day.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral hearing loss is related to his active service.  As a result, service connection is established.

Here, there is a present disability, as the Veteran was diagnosed with bilateral hearing loss by both Dr. R. R. in February 2010 and the VA audiologist in July 2010.  During both examinations, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater, meeting the criteria for a disability due to impaired hearing under 38 C.F.R. § 3.385 (2016).

Next, an in-service incurrence or aggravation of a disease or injury exists, as demonstrated by the Veteran's STRs as well as his lay statements.  The Veteran's   February 1995 separation examination indicated the Veteran complained of hearing loss, and the examiner noted the Veteran experienced "mild mid frequency hearing loss from 1990-1992 from flight line work."  Further, the Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the private and VA medical opinions are not sufficient to establish a nexus between the Veteran's bilateral hearing loss disability and his in-service acoustic trauma has been established to substantiate his claim for service connection.  The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this regard, the Veteran's private audiologist provided a positive nexus opinion in February 2010, but he did not elaborate more by providing a rationale.  It is unclear whether Dr. R. R. reviewed the Veteran's STRs.  Further, the July 2010 VA audiologist's opinion that the Veteran's hearing loss was not consistent with noise induced type hearing loss caused by acoustic trauma does not appear to take into consideration the Veteran's rather significant acoustic trauma while working as an Avionic Systems Journeyman during active service or his report of continued symptoms of hearing loss following separation from service.  The opinion did not specifically address VA's question of whether or not it is likely that the Veteran's hearing loss is related to his in-service acoustic trauma while working as an Avionic Systems Journeyman.  Therefore, both the private audiologist's opinion and the VA audiologist's opinion are assigned little probative value. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify a reduction in his hearing during and after separation from service and his statements have been found credible. 

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  However, the VA medical opinions of record are not competent opinions against the claim as they do not consider all the pertinent facts and do not provide a complete, thorough, and detailed rationale supporting the conclusions made.  Here, the Veteran has competently and credibly reported a decrease in his hearing during service and has also credibly asserted a continuity of symptomatology since service.  In addition, he has a current diagnosis of bilateral hearing loss disability for VA purposes.  See, 38 C.F.R. § 3.385 (2016).

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Tinnitus

As noted earlier herein, the Veteran contends that he incurred tinnitus in service due to his acoustic trauma incurred while working as an F-16 Avionics Systems Journeyman.  He reported that his tinnitus symptoms began during active service and increased in frequency and severity over the years.

Turning to the evidence of record, the Veteran's STRs are silent for complaints, diagnosis, and treatment of tinnitus.  The Veteran stated in his January 2011 Notice of Disagreement, however, that his tinnitus symptoms began during active service, recalling leaving the flight line with ringing in his ears from shift exposure.  

The Veteran stated that while working at Siemens Hearing Instruments, the ringing in his ears began to become more noticeable.  He was seen by an audiologist at work who stated that the Veteran was likely experiencing mild to moderate tinnitus, as the Veteran recalled being bothered by the ringing in his ears twice a week.  (Veteran's Correspondence, Received April 13, 2010).

The Veteran began noticing his tinnitus more often after service, as both of his jobs were in quiet office environments without any loud noises.  To drown out the ringing in his ears, the Veteran stated that he began falling asleep with the television on.  (Veteran's Correspondence, Received April 13, 2010).

In the February 2010 private audiometric examination report, Dr. R. R. diagnosed the Veteran with tinnitus.  Dr. R. R. opined that this type of disability could be present for years before becoming symptomatic and that this condition "could have as likely as not been caused or aggravated by the Veteran's active duty service time."

During the Veteran's July 2010 VA audiometric examination, the audiologist diagnosed the Veteran with bilateral tinnitus, citing his audiometric test findings previously discussed herein.  During the examination, the Veteran reported a constant ringing in his ears as well as and having difficulty hearing children and female voices.  The VA audiologist opined that the Veteran's tinnitus was at least as likely as not associated with hearing loss, as his tinnitus was not noticed until 2005.  The Board notes that at the beginning of the examination report, 2002 is listed as the year when the Veteran's symptoms began.  Further, the audiologist did not address whether the Veteran's tinnitus was related to his in-service acoustic trauma while working as an Avionic Systems Journeyman.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral tinnitus is related to his active service.  As a result, service connection is established

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, the Veteran was diagnosed with bilateral tinnitus by both Dr. R. R. in February 2010 and the VA audiologist in July 2010.  In light of the foregoing, the Board finds that the Veteran currently has a bilateral tinnitus disability.

As previously discussed, the Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the private and VA audiologist opinions fail to establish a clear nexus between the Veteran's bilateral tinnitus and his in-service acoustic trauma sustained while working as an F-16 Avionic Systems Journeyman.  Weighing both private and VA medical opinions, Dr. R. R.'s opinion draws a favorable nexus between the Veteran's current bilateral tinnitus and his acoustic trauma during service, while the July 2010 VA audiologist negative opinion fails address whether or not there is a link between the Veteran's bilateral tinnitus and his in-service acoustic trauma.  Dr. R. R.'s opinion, however, does not provide additional rationale, nor does the VA audiologist's opinion address whether a nexus exists between the Veteran's bilateral tinnitus and his in-service acoustic trauma.  As such, the Board finds that both the private audiologist's opinion and the VA audiologist's opinions are of little probative value.

In sum, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  Service personnel records show that his MOS was that of an F-16 Avionics Systems Journeyman and the Veteran has provided statements and testimony that the flight line was a noisy environment and that he left work with ringing in his ears due to the noise exposure from his shift.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309 (a).  Service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

The Veteran reported that he noticed tinnitus after being exposed to acoustic trauma during service.  He has asserted a continuity of symptomatology since service, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Although the Veteran has made conflicting statements regarding the onset of his tinnitus, the Board finds that, based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


